         Case 1:20-cv-10617-WGY Document 62 Filed 04/08/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)

            NOTICE OF INTENT TO TRANSFER OUT OF THE DISTRICT

       Respondents-Defendants hereby notify the Court that the following individuals will be

removed from the District of Massachusetts no sooner than 48 hours from now:

                  ORTEGA-VASQUEZ, Ricardo;

                  DEL ROSARIO FERNANDEZ, Jose;

                  DE LEON ZACARIAS, Jayron Antonio;

                   ZELAYA-ROMERO, Yuni Eden; and

                  AMADOR-GALINDO, Diego Isael.

       These five individuals will be transferred to Strafford County HOC in New Hampshire

for purposes of staging for removal during the week of April 12, 2020.

                                                   Respectfully submitted,


                                                   ANDREW E. LELLING,
                                                   United States Attorney
         Case 1:20-cv-10617-WGY Document 62 Filed 04/08/20 Page 2 of 2




                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     thomas.kanwit@usdoj.gov
                                                     michael.sady@usdoj.gov

April 8, 2020




                                  CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
Dated: April 8, 2020
